Exhibit 10.2

 

PERSONAL AND CONFIDENTIAL

 

August 6, 2009

 

Mr. Jeffrey Moore

 

Dear Jeff:

 

Helicos BioSciences Corporation (the “Company” or “Helicos”) is pleased to offer
you the position of Senior Vice President, Chief Financial Officer and
Treasurer, initially reporting to Ron Lowy, Chief Executive Officer. We are
excited about the prospect of your joining our team, and look forward to the
addition of your professionalism and experience to help Helicos achieve its
goals.

 

Your salary will be paid at an initial gross, bi-weekly rate of $10,384.62
($270,000.00 annually), in accordance with the Company’s normal payroll
practices as established or modified from time to time.

 

You will be eligible to participate in the Executive Bonus program which is 30%
of base salary (this will be prorated for 2009).

 

You will be eligible to participate in the group health and dental plans, life
insurance, AD&D, long and short-term disability insurance as well as an Employee
Assistance Plan program to the same extent as, and subject to the same terms,
conditions and limitations applicable to other employees of the Company of
similar rank and tenure, as such benefits programs may be established or
modified from time to time.  The life insurance policy will be in an amount
equal to two times your annualized salary.  You will be eligible to participate
in the Company’s 401(k) Plan.  Helicos also offers subsidized parking or a
monthly T-Pass for employees who commute via public transportation.

 

You will be eligible to accrue up to 15 days of paid vacation for each full
calendar year of employment with the Company, at an accrual rate of 4.615 hours
per bi-weekly pay period.  Such vacation may be taken in accordance with
applicable Company policy or practice.

 

Subject to the approval of the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) you will be granted the option to
purchase up to 200,000 shares (the “Option Shares”) of the Company’s common
stock (the “Common Stock”).  The purchase price per share shall be the fair
market value per share of Common Stock, as

 

--------------------------------------------------------------------------------


 

determined by the Compensation Committee, as of the date of grant.  The date
your employment begins will be your vesting start date.  The Option Shares shall
be issued pursuant to the Company’s 2007 Stock Option and Incentive Plan.  The
Option Shares are intended to qualify as incentive stock options under
Section 422 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.  The Option Shares shall be subject to the terms of an
option agreement, which will include, among other things, a vesting schedule. 
The Option Shares will vest in four equal installments on each of January 1,
2010, July 1, 2010, January 1, 2011 and July 1, 2011.

 

In addition, subject to the approval of the Compensation Committee, you will be
granted a restricted stock award in the amount of 75,000 restricted shares (the
“Restricted Shares”) of Common Stock.  The date your employment begins will be
your vesting start date.  The Restricted Shares shall be issued pursuant to the
Company’s 2007 Stock Option and Incentive Plan.  The Restricted Shares shall be
subject to the terms of a restricted stock agreement, which will include, among
other things, a vesting schedule.  The Restricted Shares will vest in four equal
installments on each of January 1, 2010, July 1, 2010, January 1, 2011 and
July 1, 2011.

 

This offer of employment is contingent upon the satisfactory completion of a
customary reference check. The Company requires you to verify that the
performance of your position at Helicos does not and will not breach any
agreement entered into by you prior to employment with the Company (i.e., you
have not entered into any agreements with previous employers or other persons or
entities that are in conflict with your obligations to the Company).  Please
provide us with a copy of any such agreements.  You will also be required to
sign a Nondisclosure and Developments Agreement and Change in Control Agreement
as a condition of your employment with the Company.  A copy of these agreements
will be made available to you.

 

Moreover, within three days after your start date, please provide us, for
purposes of completing the I-9 form, sufficient documentation to demonstrate
your eligibility to work in the United States.

 

The Company believes that an “at-will” relationship is in the best interests of
both the Company and its employees.  Accordingly, your employment with the
Company will be “at-will,” meaning that either you or the Company may terminate
your employment relationship at any time, for any reason, with or without prior
notice.  Moreover, the terms in this letter are not contractual, but are a
summary of our initial employment relationship and are subject to later
modification by the Company, except that the nature of your at-will relationship
may not be modified except by an express written agreement signed by the Chief
Executive Officer of the Company.

 

This letter, together with the Nondisclosure Agreement and Change in Control,
sets forth the entire agreement between you and the Company concerning your
initial employment by the Company, and supersedes, voids and cancels any prior
or contemporaneous agreements, representations, promises, offers and/or
understandings by or between you and the Company, whether written or oral,
regarding the terms and conditions of your employment.

 

--------------------------------------------------------------------------------


 

We are very interested in having you join the Company.  If you agree with the
terms of this offer, please indicate your acceptance by signing, dating and
returning a copy to my attention.

 

 

Sincerely,

 

 

 

 

 

/s/ Ronald A. Lowy

 

Ronald A. Lowy

 

Chief Executive Officer

 

 

AGREED TO AND ACCEPTED:

I am pleased to accept the offer of at-will employment stated in this letter,
and I understand and agree to all of its terms.

 

Name:

     Jeffrey R. Moore

 

 

 

 

 

 

Signature:

/s/ Jeffrey R. Moore

 

Date: August 6, 2009

 

--------------------------------------------------------------------------------